           Case 1:12-cr-00135-AWI-BAM Document 80 Filed 01/04/21 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JESSICA A. MASSEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 1:12-CR-00135-NONE
11
                                  Plaintiff,            STIPULATION AND PROPOSED ORDER FOR
12                                                      AMENDED BRIEFING SCHEDULE
                            v.
13
     THEODORE WILLIAMS,
14
                                 Defendant.
15

16

17          The United States, by and through its attorney of record, Jessica A. Massey, hereby submits the

18 following proposed order for an amended briefing schedule regarding the Defendant’s Renewed Motion

19 for Compassionate Release (Doc. 77).

20          As of this writing, BOP attorneys responsible for providing the government with relevant BOP

21 records pertaining to the defendant, including medical records, are on leave until January 4, 2021. The

22 government anticipates that it will not receive the requested updated records pertaining to this defendant

23 until the week of January 11, 2021. The Government seeks additional time to obtain these records so

24 that it may draft it’s response to the defendant’s renewed motion. Defendant does not object to this

25 extension.

26 ///
27 ///

28 ///

                                                        1
30
           Case 1:12-cr-00135-AWI-BAM Document 80 Filed 01/04/21 Page 2 of 2

 1         The parties request the Court extend the Government’s deadline to file a response to the

 2 Defendant’s renewed motion by January 19, 2021, and that the Defendant’s Reply, if any, be filed by

 3 January 26, 2021.

 4
     IT IS SO STIPULATED.
 5
                                                        Respectfully Submitted,
 6
     DATED: 12/29/20                                    /s/Jessica A. Massey____
 7
                                                        JESSICA A. MASSEY
 8                                                      Assistant U.S. Attorney

 9

10 DATED: 12/29/20                                      /s/ Serita Rios______
                                                        SERITA RIOS
11                                                      Attorney for Defendant
                                                        Theodore Williams
12

13

14

15
                                         [PROPOSED] ORDER
16

17

18         IT IS SO ORDERED that the BRIEFING SCHEDULE is as follows:

19         Government/Respondent’s Opposition Brief Due January 19, 2021
20
           Defendant’s/Movant’s Reply (if any) Due January 26, 2021
21

22
     IT IS SO ORDERED.
23
     Dated: December 30, 2020
24                                             SENIOR DISTRICT JUDGE
25

26
27

28

                                                       2
30
